ALLREAD, J.
Epitomized Opinion
This was an, action brought in the Common Plea Court of Fi’anklin county for damages to thre car-loads of bananas shipped from Baltimore t Columbus, Ohio, caused by delay in transporta tion. The petition alleged that there was an agree ment for a three-day delivery. The only evidene explaining the delay was that the railroads wer under government control at the time and tha the railroad’s situation was congested. Some evi dence was also introduced showing that the car were overheated, due to improper loading. The tria resulted in a verdict for defendant. Error was the: prosecuted by plaintiff to the Court of Appeals. L sustaining the lower court, this court held:
1. It could not be said as a matter of law tha the verdict was manifestly against the weight o evidence in view of all the circumstances.